Rhodes, J. (dissenting).
I am unable to convince myself that the parties intended that the liability of the university should exceed $5,000.
It seems to me the dominant thought running throughout the entire agreement was to place a limit of $5,000 upon the obligation assumed by the university. The lease, by its terms, was to expire at the end of thirty years on the 19th day of April, 1922. Thus, if it had been terminated on the 18th day of April, 1922, by “ death, resignation or otherwise,” the university would have been obligated to pay not over $5,000. While after its expiration on the 20th day of April, 1922, according to the contention of the appellant, the university would have been obligated to pay its actual value no matter if it ran $20,000 or $30,000. I can discover no apparent reason for any such disparity dependent upon a lapse of three or four days.
Furthermore, there was the possibility that the lease would run for its full term and in which event it is fairly to be assumed that the parties contemplated the buildings would naturally deteriorate and depreciate at least through the action of the elements. The parties provided that “ when the connection of the party of the second part with the Cornell University is dissolved by death, resignation or otherwise, or at any time when the party of the first part shall so elect and shall give notice in writing of such election to the party of the second part, this lease shall terminate.”
It is also provided that the “ term will end on the nineteenth day of April, in the year 1922.” In either contingency the lease was to terminate or end. The parties provided a complete scheme for terminating and arriving at the amount to be paid by the university in case of the termination of the contract. Then they inserted the usual clause requiring the tenant to surrender the premises at the end of the term in good condition. Then apparently having in mind the rule of law that any buildings remaining upon the *777demised premises at the end of the term belong to the landlord unless otherwise provided, through an abundance of caution they again specified that the university should pay to the tenant for the buildings “ the then fair and just value of the building erected upon said premises, * * * such value to be ascertained in the manner above provided.”
Technical rules of construction are not of much help in construing a contract such as this. It seems to me that often by construing contracts in accordance with technical rules of construction according to formulae laid down in specific cases by the courts, a result is arrived at and an intention is imputed to the parties which distorts their real intention and produces a result which they never contemplated. The question always is, what did the parties mean and intend.
I agree with Presiding Justice Hill that all the provisions of the contract should be harmonized if possible. It seems to me that a provision which would limit the liability of the university to $5,000 for a period of thirty years and then a day later permit an expansion of that liability to $20,000 or $30,000 is not a consistent construction and that it is not in harmony with the apparent purpose and intent of the parties.
The lease provides for its termination for certain specific reasons and in that case limits to $5,000 the amount which the university is to pay. It then makes provision for ascertaining the value by appraisers. It then states: “ Provided, nevertheless, that for any improvement made the party of the first part shall in no case be required to pay a sum in excess of $5,000.” It seems to me this clause is all exclusive and limits the liability of the university, and in any and every contingency, to $5,000. If this was not the purpose and intention of the parties when they inserted this later clause, there was no necessity for it because immediately prior thereto they had limited the liability of the university in case the lease should be terminated by reason of foregoing specific happenings.
I, therefore, vote to affirm the judgment, with costs.
Bliss, J., concurs.
Judgment for $2,285.88 in favor of plaintiff reversed on the law and facts, and new trial granted, with costs to the appellant to abide the event.
The court reverses finding of fact numbered three, which contains a portion of the lease, for the reason that finding numbered twenty-one contains the entire lease.
The court also reverses findings of fact numbered nine, eleven, thirteen, sixteen and nineteen.